Per Curiam.
This case is controlled by the answer of this court to a certified question from the Court of Appeals in Guess v. Liberty Mut. Ins. Co., 219 Ga. 581. The decision of the majority in that case was that where an employee is injured and an agreement to pay total disability compensation benefits is entered into between the employer and employee and approved by the compensation board and such agreement has not been changed or modified by express agreement of the parties or by the judgment of the compensation board or otherwise, the employee is entitled to continue to receive payment for total disability under the agreement after he accepts employment from a different employer and earns as much as or more than he was earning at the time of his injury.
Submitted October 14, 1963
Decided January 24, 1964.
McCamy, Minor, Vining & Phillips, for plaintiffs in error.
Mitchell <& Mitchell, contra.
The effect of that decision is that the employer against whom an award of compensation has been made by the'Workmen’s Compensation Board cannot take credit for wages paid to the employee by another employer, even though the wages so paid were equal to or greater than those he was receiving at the time of his accident and injury resulting therefrom.
Accordingly, the judgment of the Court of Appeals is correct.

Judgment affirmed.


All the Justices concur, except Head, P. J., Almand and Mobley, JJ., who dissent.